                Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 1 of 42




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


     CASELAS, LLC,

                Plaintiff                                 Case No. 6:21-cv-_________
                                                                           0007


                v.                                        JURY TRIAL DEMANDED


     VOLUSION LLC,

                Defendant


                     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Caselas, LLC (“Plaintiff”) hereby files this Original Complaint for Patent Infringement against

Volusion LLC (“Volusion” or “Defendant”), and alleges, upon information and belief, as follows:

                                            THE PARTIES

1.      Caselas, LLC is a limited liability company organized and existing under the laws of the State of

        Florida with its principal place of business at 600 S. Dixie Highway, Suite 605, West Palm Beach,

        Florida 33401.

2.      Upon information and belief, Defendant is a foreign limited liability company organized and

        existing under the laws of the State of Delaware, with a principal place of business located at

        1835A Kramer Lane #100, Austin, Texas 78731. Defendant may be served through its registered

        agent in the State of Texas at National Registered Agents, Inc., 1999 Bryan Street, Suite 900,

        Dallas, Texas 75201. On information and belief, Volusion sells, offers to sell, and otherwise

        provides payment processing and/or merchant account services throughout the State of Texas,

        including in this judicial District, and introduces payment processing and/or merchant account




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             1
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 2 of 42




     services via its infringing systems into the stream of commerce knowing and intending that they

     would be extensively used in the State of Texas and in this judicial District. On information and

     belief, Volusion specifically targets customers in the State of Texas and in this judicial District.

                                    JURISDICTION AND VENUE

3.   This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.

4.   This Court has personal jurisdiction over Defendant. Defendant has continuous and systematic

     business contacts with the State of Texas. Defendant directly conducts business extensively

     throughout the State of Texas, by distributing, making, using, offering for sale, selling, and

     advertising (including the provision of interactive web pages and providing payment processing

     and/or merchant account services; and further including maintaining physical facilities) its services

     in the State of Texas and in this District. Defendant has purposefully and voluntarily made its

     business services, including the infringing systems, available to residents of this District and into

     the stream of commerce with the intention and expectation that they will be purchased and/or used

     by consumers in this District. On information and belief, Volusion is a provider of financial

     services throughout the United States, and is a registered Visa Service Provider (or ISO), and/or is

     a    registered      MasterCard       Service     Provider      (or     MSP).           See,      e.g.,

     https://www.visa.com/splisting/searchGrsp.do (Visa Registered Service Providers List); see also

     https://www.mastercard.us/content/mccom/en-us/merchants/safety-security/security-

     recommendations/service-providers-need-to-know.html/          (MasterCard       Registered     Service

     Providers List).

5.   On information and belief, Defendant maintains physical brick-and-mortar business locations in

     the State of Texas and within this District, retains employees specifically in this District for the




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                  2
               Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 3 of 42




     purpose of servicing customers in this District, and generates substantial revenues from its business

     activities in this District.




     See https://www.volusion.com/.




     See https://www.volusion.com/careers.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              3
             Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 4 of 42




     See https://www.volusion.com/careers.

6.   On information and belief, Volusion has a substantial presence in the State of Texas and within

     this District, as exemplified by the LinkedIn Profile Page for Volusion, which indicates there are

     173 employees of Volusion residing in the Austin area.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           4
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 5 of 42




     See Volusion LinkedIn Profile Page, at https://www.linkedin.com/company/volusion/people/.

7.   On information and belief, Volusion provides financial services, including but not limited to

     payment processing and/or merchant account services, to businesses located in the State of Texas

     and within this District. On information and belief, Volusion further provides specific hardware

     (such as, for example, credit card terminals) to its customers in the State of Texas and within this

     District, and provides technical support for such hardware. On information and belief, Volusion

     further exercises ownership control over such hardware via contractual licensing and/or lease

     agreements with its customers.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             5
               Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 6 of 42




8.    Venue is proper in the Western District of Texas as to Defendant pursuant to at least 28 U.S.C. §§

      1391(c)(2) and 1400(b). As noted above, Defendant maintains a regular and established business

      presence in this District.

                                          PATENTS-IN-SUIT

9.    Plaintiff is the sole and exclusive owner, by assignment, of U.S. Patent Nos. 7,529,698 (“the ’698

      Patent”); 7,661,585 (“the ’585 Patent”); 9,117,206 (“the ’206 Patent”); 9,117,230 (“the ’230

      Patent”); and 9,715,691 (“the ’691 Patent”) (hereinafter collectively referred to as “the Caselas

      Patents”).

10.   By operation of law, the Caselas Patents were originally issued and exclusively vested to the sole

      named inventor, Raymond Anthony Joao, as of the date of their respective issuances. See 35

      U.S.C. § 261; Schwendimann v. Arkwright Advanced Coating, Inc., 959 F.3d 1065, 1072 (Fed.

      Cir. 2020); Suppes v. Katti, 710 Fed. Appx. 883, 887 (Fed. Cir. 2017); Taylor v. Taylor Made

      Plastics, Inc., 565 Fed. Appx. 888, 889 (Fed. Cir. 2014). Mr. Joao, in a written instrument dated

      March 6, 2012, and filed with the United States Patent and Trademark Office on May 7, 2015 at

      Reel 035604 and Frames 0126-0132, assigned all rights, title, and interest in the Caselas Patents

      to GTJ Ventures, LLC. Thereafter, in a written instrument dated October 23, 2020, GTJ Ventures

      assigned all rights, title, and interest in the Caselas Patents to the Plaintiff, Caselas LLC. As such,

      Plaintiff Caselas LLC has sole and exclusive standing to assert the Caselas Patents and to bring

      these causes of action.

11.   The Caselas Patents are valid, enforceable, and were duly issued in full compliance with Title 35

      of the United States Code.

12.   The inventions described and claimed in the Caselas Patents were invented individually and

      independently by Raymond Anthony Joao.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 6
               Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 7 of 42




13.   The Caselas Patents each include numerous claims defining distinct inventions.

14.   The priority date of each of the Caselas Patents is at least as early as January 16, 2001. As of the

      priority date, the inventions as claimed were novel, non-obvious, unconventional, and non-routine.

15.   For example, and as evidence of the stated non-routine aspects of the inventions, during

      prosecution of the ’206 Patent, Primary Examiner Andrew Joseph Rudy specifically and expressly

      considered whether the claims of the ’206 Patent were eligible under 35 USC §101 in view of the

      United States Supreme Court’s decision in Alice. Examiner Rudy affirmatively and expressly

      found that the claims are in fact patent eligible under 35 USC §101 because: (i) all claims are

      directed to patent-eligible subject matter; (ii) none of the claims are directed to an abstract idea;

      (iii) each of the claims contains an inventive concept; and (iv) there is no preemption of any

      abstract idea or the field of the abstract idea (if any). See Corrected Notice of Allowability, dated

      July 9, 2015.

16.   As further evidence of the stated non-routine aspects of the inventions, during prosecution of the

      ’230 Patent, Primary Examiner Andrew Joseph Rudy specifically and expressly considered

      whether the claims of the ’230 Patent were eligible under 35 USC §101 in view of the United

      States Supreme Court’s decision in Alice. Examiner Rudy affirmatively and expressly found that

      the claims are in fact patent eligible under 35 USC §101 because: (i) all claims are directed to

      patent-eligible subject matter; (ii) none of the claims are directed to an abstract idea; (iii) each of

      the claims contains an inventive concept; and (iv) there is no preemption of any abstract idea or

      the field of the abstract idea (if any). See Corrected Notice of Allowability, dated July 9, 2015.

17.   As further evidence of the stated non-routine aspects of the inventions, during prosecution of the

      ’691 Patent, Primary Examiner Andrew Joseph Rudy specifically and expressly considered

      whether the claims of the ’691 Patent were eligible under 35 USC §101 in view of the United




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 7
               Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 8 of 42




      States Supreme Court’s decision in Alice. Examiner Rudy affirmatively and expressly found that

      the claims are in fact patent eligible under 35 USC §101 because: (i) all claims are directed to

      patent-eligible subject matter; (ii) none of the claims are directed to an abstract idea; (iii) each of

      the claims contains an inventive concept; and (iv) there is no preemption of any abstract idea or

      the field of the abstract idea (if any). See Notice of Allowability, dated April 10, 2017.

18.   Plaintiff alleges infringement on the part of Defendant of the ’698 Patent, the ’585 Patent, the ’206

      Patent, the ’230 Patent, and the ’691 Patent (collectively as the “Asserted Patents”).

19.   The ’698 Patent relates generally to methods which include receiving information regarding a

      transaction involving an account, wherein the information regarding the transaction is received by

      a receiver prior to a processing, a completion, a consummation, or a cancellation, of the transaction,

      processing the information regarding the transaction with a processing device using information

      regarding the account, generating a report or a message in response to the processing of the

      information regarding the transaction, wherein the report or the message contains information

      regarding a charge-back regarding a previous transaction involving the account, and transmitting

      the information report to a communication device associated with a merchant, vendor, or provider,

      of a good, product, or service. See Abstract, ’698 Patent.

20.   The ’585 Patent relates generally to apparatuses and methods, which include receiving information

      regarding a transaction involving an individual and involving an account, wherein the information

      regarding the transaction is received by a receiver prior to a processing, a completion, a

      consummation, or a cancellation, of the transaction, processing the information regarding the

      transaction with a processing device, generating a report or a message in response to the processing

      of the information regarding the transaction, wherein the report or the message contains

      information regarding a charge-back regarding a previous transaction involving the individual, and




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 8
               Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 9 of 42




      transmitting the report or the message to a communication device associated with a merchant,

      vendor, or provider, of a good, product, or service. See Abstract, ’585 Patent.

21.   The ’206 Patent relates generally to apparatuses and methods, which include receiving information

      regarding an individual and information involving an account involved in a transaction, wherein

      the information regarding the individual is received by a receiver prior to a processing, a

      completion, a consummation, or a cancellation, of the transaction, processing the information

      regarding the individual with a processing device, generating a report or a message in response to

      the processing of the information regarding the individual, wherein the report or the message

      contains information regarding a charge-back regarding a previous transaction involving the

      individual, and transmitting the report or the message to a communication device associated with

      a merchant, vendor, or provider, of a good, product, or service. See Abstract, ’206 Patent.

22.   The ’230 Patent relates generally to apparatuses and methods, which include receiving information

      regarding a transaction involving an individual and involving an account, wherein the information

      regarding the transaction is received by a receiver prior to a processing, a completion, a

      consummation, or a cancellation, of the transaction, processing the information regarding the

      transaction with a processing device, generating a report or a message in response to the processing

      of the information regarding the transaction, wherein the report or the message contains

      information regarding a charge-back regarding a previous transaction involving the individual, and

      transmitting the report or the message to a communication device associated with a merchant,

      vendor, or provider, of a good, product, or service. See Abstract, ’230 Patent.

23.   The ’691 Patent relates generally to apparatuses and methods, which include processing, with a

      processing device, information regarding an account involved in a transaction involving an

      individual, wherein the information regarding the account is received by a receiver, and further




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              9
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 10 of 42




      wherein the information regarding the account is processed prior to a processing, a completion, a

      consummation, or a cancellation, of the transaction, generating, with the processing device, a

      report or a message in response to the processing of the information regarding the account, wherein

      the report or the message contains information regarding a charge-back regarding a previous

      transaction involving the account, and transmitting, with or from a transmitter, the report or the

      message to a communication device associated with a merchant, vendor, or provider, of a good,

      product, or service. See Abstract, ’691 Patent.

24.   As noted, the claims of the Asserted Patents have priority to at least January 16, 2001. At that

      time, the use of chargeback data as an integral data point in payment processing was still many

      years away. For example, Visa did not recognize and implement chargeback data into individual

      real-time transaction risk assessments until 2010. Similarly, MasterCard did not recognize and

      implement chargeback data into individual real-time transaction risk assessments until 2015. The

      same is true of payment technology companies such as Intuit and Square, which did not implement

      chargeback data into individual real-time transaction risk assessments until 2009 and 2015,

      respectively. As such, the technological solutions of the Caselas Patents were not well-understood,

      routine, or conventional as of January 2001.

25.   As noted, the claims of the Asserted Patents have priority to at least January 16, 2001. Only years

      later would credit card issuers and payment processors begin to recognize the importance of

      chargebacks in the real-time processing of individual transactions. For example, the Payment Card

      Industry Data Security Standard (“PCI DSS”) was not developed until December 2004. Further,

      the Secure POS Vendor Alliance (“SPVA”) was not created until 2009 by VeriFone, Hypercom,

      and Ingenico.    As such, the technological solutions of the Caselas Patents were not well-

      understood, routine, or conventional as of January 2001.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            10
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 11 of 42




26.   The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or abstract

      ideas. Although the systems and methods claimed in the Asserted Patents are ubiquitous now

      (and, as a result, are widely infringed), the specific combinations of elements, as recited in the

      claims, were not conventional or routine at the time of the invention.

27.   Further, the claims of the Asserted Patents contain inventive concepts which transform the

      underlying non-abstract aspects of the claims into patent-eligible subject matter.

28.   Consequently, the claims of the Asserted Patents recite apparatuses and methods resulting in

      improved functionality of the claimed systems and represent technological improvements to the

      operation of computers. The claims of the Asserted Patents provide for more secure transaction

      processing, reduced fraud, reduced chargeback exposure to merchants, reduced costs to merchants

      (including as a result of lower chargeback ratios), reduced opportunity-cost losses to merchants,

      reduced costs of goods for consumers, and more secure transactions involving merchants and non-

      present consumers (such as, for example, online merchants). See, e.g., ’698 Patent at 1:33-2:38.

29.   The claims of the Asserted Patents overcome deficiencies existing in the art as of the date of

      invention, and comprise non-conventional approaches that transform the inventions as claimed

      into substantially more than mere abstract ideas. For example, as of the date of invention,

      “[m]erchants, vendors, or providers, of goods, products, or services, lo[se] millions of dollars each

      year as the result of non-payment of their receivables. Non-payment of receivables can result from

      credit card fraud, charge card fraud, debit card fraud, cyber-shoplifting, charge-backs, bank fraud,

      check fraud, the stopping of issued checks, checks returned for insufficient funds, and other causes

      or activities.” ’698 Patent at 1:33-39. The inventions as claimed overcome these deficiencies in

      the state of the art, and provide substantial cost savings and protections to all parties. As explained,

      as of the date of invention, “many merchants, vendors, or providers, are having their charges or




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 11
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 12 of 42




      receivables challenged, disputed, and/or denied, by dishonest individuals. This has resulted in

      charge-backs to the merchants, vendors, or providers, which entail having a bank or issuer

      associated with the account holder’s or the account owner’s account impose a return of funds.

      Other fees may also be imposed on the respective merchants, vendors, or providers.” Id. at 1:62-

      2:2. Likewise, as of the date of invention, “the respective merchants, vendors, or providers, can

      lose in a number of ways. They lose the funds received, they may not have the goods, products,

      or services, returned, they may be charged charge-back fees, and/or they can experience

      opportunity costs (i.e. expended employee time and/or company resources) in dealing with the

      disputed charges.” Id. at 2:3-9. As such, the inventions as claimed provide non-conventional

      solutions to the conventional problems of the day because the likelihood of chargeback, and the

      resulting costs and business disruptions to the merchant, are reduced. Id. at 2:35-39.

30.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by “prevent[ing] and/or … reduc[ing] the incidence of any one or more of credit card

      fraud, credit account fraud, charge card fraud, charge account fraud, debit card fraud, debit account

      fraud, check fraud, checking account fraud, and/or cyber-shoplifting.”           As explained, the

      inventions as claimed overcome these deficiencies by “provid[ing] an apparatus and method for

      providing transaction history information, account history information, and/or charge-back

      information which can be utilized by a merchant, vendor, or other entity, in processing, and/or in

      assessing the processing of, a transaction.” Id. at 2:39-48. As such, the inventions as claimed

      provide non-conventional solutions to the conventional problems of the day because the incidents

      of fraud are reduced by the use of chargeback information in the processing of transactions.

31.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by providing methods and apparatuses for processing entities to assess “whether or not




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              12
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 13 of 42




      it should fulfill an order relating to a transaction.” As explained, the inventions as claimed

      overcome prior deficiencies in this regard by “process[ing] information regarding past denials of

      liability or responsibility regarding a transaction, past charge-back activity involving any one or

      more of a credit card, a credit account, a charge card, a charge account, a debit card, a debit account,

      or a checking account.” Id. at 2:61-3:3. As such, the inventions as claimed provide non-

      conventional solutions to the conventional problems of the day because the incidents of fulfilling

      fraudulent or potential chargeback transactions are reduced on the front end, based on past

      chargeback activity (among others).

32.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by providing methods and apparatuses for use in all types of transactions, including

      “face-to-face transactions, non-face-to-face transactions, telephone transactions, on-line

      transactions, mail order transactions, and/or in any other non-cash transactions.” Id. at 3:4-12. As

      such, the inventions as claimed provide non-conventional solutions to the conventional problems

      of the day by providing a solution for non-cash and non-face-to-face transactions (including online

      transactions), among others. Among other advancements, the inventions as claimed provided

      nonconventional solutions to online transaction processing, which was deficient at the time.

33.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by providing methods and apparatuses useful by “a merchant, vendor, or other entity, in

      order to assess an individual's or an entity's past transaction history, account history, or charge-

      back history, in order to determine if the individual or entity has had a history of, or could be a risk

      in, denying being party to a transaction involving a credit card, a credit account, a charge card, a

      charge account, a debit card, a debit account, or a checking account, disputing a transaction a

      involving credit card, a credit account, a charge card, a charge account, a debit card, a debit




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 13
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 14 of 42




      account, passing or attempting to pass a bad check, stopping payment of an issued check, and/or

      in other ways attempting to defraud or otherwise obtain goods, products, or services, without

      paying for same, shopping same, and/or cyber-shoplifting same.” Id. at 3:13-35. As such, the

      inventions as claimed provide non-conventional solutions to the conventional problems of the day

      by providing a solution for payment processors as a safeguard against future or potential

      chargebacks. Among other advancements, the inventions as claimed provided nonconventional

      solutions, which included a consideration of historical chargebacks or fraud by the individual

      associated with the transaction. The inventive solution further provides for fraud and chargeback

      assessment “during a transaction authorization process,” which was unconventional at the time.

      Id. at 3:35-42.

34.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by providing for an unconventional “central processing computer,” which performs a

      number of specific inventive aspects of the solution. As such, the claimed “central processing

      computer” does not merely comprise standard conventional hardware and software; rather, as

      claimed, it advances the functionality of the computer as a useful tool in the electronic processing

      of payments and the prevention of fraud.

35.   The inventions as claimed provide multiple inventive technical solutions to the technological

      problems of the time associated with chargeback and electronic payment fraud. Among those

      technological solutions are: (i) providing transaction history information, account history

      information, and/or charge-back information, which can be utilized by a merchant, vendor, or other

      entity, in processing, and/or in assessing the processing of, a transaction; (ii) providing transaction

      history information, account history information, and/or charge-back information, which can be

      utilized in order to prevent and/or in order to reduce the incidence of any one or more of credit




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                14
             Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 15 of 42




     card fraud, credit account fraud, charge card fraud, charge account fraud, debit card fraud, debit

     account fraud, check fraud, checking account fraud, or cyber-shoplifting; (iii) providing

     transaction history information, account history information, and/or charge-back information,

     which can be utilized in order to process information regarding fraudulent use of any one or more

     of credit cards, credit accounts, charge cards, charge accounts, debit cards, debit accounts,

     electronic money accounts, automated teller machines, checks, or checking accounts; (iv)

     providing transaction history information, account history information, and/or charge-back

     information, which can be utilized in order to process information regarding checks returned due

     to insufficient funds and checks for which stop payment orders have been made; (v) providing

     transaction history information, account history information, and/or charge-back information

     which can be utilized to process information regarding disputes and/or denial of payment

     assertions made in conjunction with any one or more of credit cards, credit accounts, charge cards,

     charge accounts, debit cards, debit accounts, electronic money accounts, checks, or checking

     accounts; (vi) providing transaction history information, account history information, and/or

     charge-back information, which can be utilized in order to process information regarding past

     denials of liability or responsibility regarding a transaction; (vii) providing transaction history

     information, account history information, and/or charge-back information, which can be utilized

     in order to perform risk management assessments regarding a transaction; (viii) providing

     transaction history information, account history information, and/or charge-back information,

     which can be utilized in face-to-face transactions, non-face-to-face transactions, telephone

     transactions, on-line transactions, mail order transactions, or in any other transactions; (ix)

     providing transaction history information, account history information, and/or charge-back

     information, which can provide information at any time during, prior to, and/or subsequent to, a




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           15
             Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 16 of 42




     transaction; (x) providing transaction history information, account history information, and/or

     charge-back information, which can be utilized to allow a merchant, vendor, or provider, of goods,

     products, and/or services, to process information regarding a counterpart or counterparty to a

     transaction in order to determine if the counterpart or counterparty could be a risk, could be a credit

     risk, or might not fulfill payment obligations relating to a transaction; (xi) providing transaction

     history information, account history information, and/or charge-back information, which can be

     utilized during a transaction, during a transaction authorization process, subsequent to a

     transaction, subsequent to a transaction authorization process, prior to an order fulfillment process,

     or during an order fulfillment process; (xi) providing transaction history information, account

     history information, and/or charge-back information, which can be utilized on, over, or on

     conjunction with, any communication network or system; (xii) providing transaction history

     information, account history information, and/or charge-back information, which can be utilized

     on, over, or in conjunction with, any one or more of a telephone network, a telecommunication

     network, a digital communication network, a satellite communication network, a wireless

     communication network, a personal communication services network, a broadband

     communication network, or a bluetooth communication network; (xiii) providing transaction

     history information, account history information, and/or charge-back information, which can be

     utilized on, over, or in conjunction with the Internet and/or the World Wide Web; (xiv) providing

     transaction history information, account history information, and/or charge-back information,

     which can be utilized on, over, or in conjunction with a wireless communication network; (xv)

     providing transaction history information, account history information, and/or charge-back

     information, which can be utilized in order to provide information to a merchant, vendor, or

     provider, regarding charge-backs, stopping of payments, and/or failures to make payments, which




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               16
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 17 of 42




      have occurred in an account of an individual or entity; (xvi) providing transaction history

      information, account history information, and/or charge-back information, which can provide

      detailed information to a merchant regarding an account transaction or subsequent activities; (xvii)

      providing transaction history information, account history information, and/or charge-back

      information, which can be utilized in order to provide transaction history information, account

      history information, and/or charge-back information, during a transaction authorization process,

      prior to an transaction authorization process, subsequent to transaction authorization process, or

      prior to a goods, products, and/or services, shipment or delivery; (xviii) providing transaction

      history information, account history information, and/or charge-back information, which can

      utilize intelligent agents, software agents, or mobile agents; and (xix) providing transaction history

      information, account history information, and/or charge-back information, which can be

      programmed to be self-activating or activated automatically. Id. at 5:52-7:61. Each of the

      foregoing represent non-routine and unconventional technological solutions to the deficiencies in

      the art relating to chargeback and electronic payment fraud; thus, the inventions as claimed capture

      inventive concepts that transform the inventions into substantially more than the mere practice of

      electronic payment processing.

36.   As noted above, during prosecution of each of the ’206 Patent, the ’230 Patent, and the ’691 Patent,

      the Primary Patent Examiner specifically considered whether the claims at issue were eligible

      under 35 USC §101 in view of the United States Supreme Court’s decision in Alice. In each

      instance, after due consideration, the Primary Patent Examiner expressly found that the claims are

      in fact patent eligible under 35 USC §101 because: (i) all claims are directed to patent-eligible

      subject matter; (ii) none of the claims are directed to an abstract idea; (iii) each of the claims

      contains an inventive concept; and (iv) there is no preemption of any abstract idea or the field of




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               17
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 18 of 42




      the abstract idea (if any). The Primary Patent Examiner was, in each instance, correct. For these

      same reasons, all of the claims of the Asserted Patents are patent-eligible.

37.   The ’698 Patent was examined by Primary United States Patent Examiner Andrew Joseph Rudy.

      During the examination of the ’698 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 705/30; 705/35; and 455/406.

38.   After conducting a search for prior art during the examination of the ’698 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the search: (i) US4774664A; (ii) US5010485A; (iii) US5892900A; (iv) US5920847A; (v)

      US6047270A; (vi) US6115690A; (viii) US6128602A; (ix) US6230145B1; (x) US6283761B1; (xi)

      US6381587B1; (xii) US6408284B1; (xiii) US6449599B1; (xiv) US6606602B1; (xv)

      US6754640B2; (xvi) US6837789B2; (xvii) US6856970B1; (xviii) US6879965B2; (xix)

      US7039389B2; (xx) US7096003B2; (xxi) US7236950B2; (xxii) US5691524A; (xxiii)

      US5237159A; (xxiv) US5826241A; (xxv) US5783808A; (xxvi) US20030040962A1; (xxvii)

      US6370521B1; (xxviii) US6341270B1; (xxix) US6473794B1; (xxx) US7249055B1; (xxxi)

      US7962407B2; (xxxii) US7962408B2; (xxxiii) US8458086B2; (xxxiv) US7877325B2; (xxxv)

      US7996307B2; (xxxvi) US7979349B2; (xxxvii) US7962406B2; (xxxviii) US7716077B1; (xxxix)

      US7130807B1; (xl) US6671818B1; (xli) US8032409B1; (xlii) US6763334B1; (xliii)

      US7865414B2; (xliv) AU4347301A; (xlv) JP2001256318A; (xlvi) US7529698B2; (xlvii)

      US8428332B1; (xlviii) US20040167863A1; (xlix) GB2466676A; and (l) US8437528B1.

39.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiner allowed all of the claims of the ’698 Patent to issue. In so doing, it is presumed

      that Examiner Rudy used his knowledge of the art when examining the claims. K/S Himpp v.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             18
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 19 of 42




      Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that

      Examiner Rudy has experience in the field of the invention, and that the Examiner properly acted

      in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir.

      2002). In view of the foregoing, the claims of the ’698 Patent are novel and non-obvious, including

      over all non-cited art which is merely cumulative with the referenced and cited prior art. Likewise,

      the claims of the ’698 Patent are novel and non-obvious, including over all non-cited

      contemporaneous state of the art systems and methods, all of which would have been known to a

      person of ordinary skill in the art, and which were therefore presumptively also known and

      considered by Examiner Rudy.

40.   The ’698 Patent is a pioneering patent, and has been cited as relevant prior art in over 275

      subsequent United States Patent Applications, including Applications Assigned to such payment

      processing technology leaders as Novell, Experian, PNC Group, First Data, Visa, American

      Express, Capital One, Fiserv, LexisNexis Risk Solutions, Palantir, Square, and MasterCard.

41.   The ’585 Patent was examined by Primary United States Patent Examiner Andrew Joseph Rudy.

      During the examination of the ’585 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 235/376, 705/30, 35.

42.   After conducting a search for prior art during the examination of the ’585 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the search: (i) US5532464A; (ii) US5691524A; (iii) US5783808A; (iv) US6230145B1; (v)

      US7529698B2; (vi) US4774664A; (vii) US5010485A; (viii) US6283761B1; (ix) US5465206B1;

      (x) US5920847A; (xi) US5826241A; (xii) US5715314A; (xiii) US7096003B2; (xiv)

      US5903830A; (xv) US5892900A; (xvi) WO1998044442A1; (xvii) US20030040962A1; (xviii)

      US6128602A;      (xix)   US6115690A;      (xx)   US6606602B1;       (xxi)   US6370521B1;      (xxii)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             19
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 20 of 42




      US7236950B2; (xxiii) US6341270B1; (xxiv) US6473794B1; (xxv) US7249055B1; (xxvi)

      US7962407B2; (xxvii) US7962408B2; (xxviii) US8458086B2; (xxix) US7877325B2; (xxx)

      US7996307B2; (xxxi) US7979349B2; (xxxii) US7962406B2; (xxxiii) US7716077B1; (xxxiv)

      US7130807B1; (xxxv) US6671818B1; (xxxvi) US8032409B1; (xxxvii) US6763334B1; (xxxviii)

      US6535726B1;      (xxxix)   US7865414B2;       (xl)   TW550477B;      (xli) AU4347301A;       (xlii)

      JP2001256318A; (xliii) AU5323101A; (xliv) US6856970B1; (xlv) US6754640B2; (xlvi)

      US8428332B1; (xlvii) US20040167863A1; (xlviii) GB2466676A; and (xlix) US8437528B1.

43.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiner allowed all of the claims of the ’585 Patent to issue. In so doing, it is presumed

      that Examiner Rudy used his knowledge of the art when examining the claims. K/S Himpp v.

      Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that

      Examiner Rudy has experience in the field of the invention, and that the Examiner properly acted

      in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir.

      2002). In view of the foregoing, the claims of the ’585 Patent are novel and non-obvious, including

      over all non-cited art which is merely cumulative with the referenced and cited prior art. Likewise,

      the claims of the ’585 Patent are novel and non-obvious, including over all non-cited

      contemporaneous state of the art systems and methods, all of which would have been known to a

      person of ordinary skill in the art, and which were therefore presumptively also known and

      considered by Examiner Rudy.

44.   The ’585 Patent is a pioneering patent, and has been cited as relevant prior art in over 275

      subsequent United States Patent Applications, including Applications Assigned to such payment




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             20
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 21 of 42




      processing technology leaders as Novell, PNC Group, LexisNexis Risk Solutions, American

      Express, First Data, Experian, Visa, Capital One, Palantir, Fiserv, Square, and MasterCard.

45.   The ’206 Patent was examined by Primary United States Patent Examiner Andrew Joseph Rudy.

      During the examination of the ’206 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 235/376, 383, 385, 379, 380, 375, 705/30, 35, 28, 34, 1.1,

      37, 38, 39, 705/330, 44, 709/217, 223, 229, 204, 224.

46.   After conducting a search for prior art during the examination of the ’206 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the search: (i) US6185576B1; (ii) US6230145B1; (iii) US7529698B2; (iv) US7599853B2;

      (v) US8024238B2; (vi) US8069256B2; (vii) US8170928B2; (viii) US8204824B2; (ix)

      US8437528B1; (x) US8458086B2; (xi) US8655046B1; and (xii) US8706577B2.

47.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiner allowed all of the claims of the ’206 Patent to issue. In so doing, it is presumed

      that Examiner Rudy used his knowledge of the art when examining the claims. K/S Himpp v.

      Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that

      Examiner Rudy has experience in the field of the invention, and that the Examiner properly acted

      in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir.

      2002). In view of the foregoing, the claims of the ’206 Patent are novel and non-obvious, including

      over all non-cited art which is merely cumulative with the referenced and cited prior art. Likewise,

      the claims of the ’206 Patent are novel and non-obvious, including over all non-cited

      contemporaneous state of the art systems and methods, all of which would have been known to a




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             21
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 22 of 42




      person of ordinary skill in the art, and which were therefore presumptively also known and

      considered by Examiner Rudy.

48.   The ’206 Patent is a foundational patent, having been cited as relevant prior art to inventions

      patented by Bank of America.

49.   The ’230 Patent was examined by Primary United States Patent Examiner Andrew Joseph Rudy.

      During the examination of the ’230 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 235/376, 379, 380, 383, 375, 455/406, 455/414.1, 705/30,

      35, 37, 38, 39, 44, 80, 705/7.12, 7.35, 1.1, 36, 330, 204, 217, 223, 705/224.

50.   After conducting a search for prior art during the examination of the ’230 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the search: (i) US5826241A; (ii) US5878337A; (iii) US6230145B1; (iv) US6341270B1;

      (v) US6370521B1; (vi) US6473794B1; (vii) US6671818B1; (viii) US7096003B2; (ix)

      US7130807B1; (x) US7184986B2; (xi) US7249055B1; (xii) US7599853B2; (xiii) US7627531B2;

      (xiv) US7661585B2; (xv) US7716077B1; (xvi) US7840437B2; (xvii) US7865414B2; (xviii)

      US7877325B2; (xix) US7962407B2; (xx) US7962406B2; (xxi) US7962408B2; (xxii)

      US7979349B2; (xxiii) US7996307B2; (xxiv) US8032409B1; (xxv) US8170928B2; (xxvi)

      US8437528B1; (xxvii) US8458086B2; (xxviii) US8655046B1; (xxix) US8706577B2; (xxx)

      US4774664A; (xxxi) US5010485A; (xxxii) US5691524A; (xxxiii) US5237159A; (xxxiv)

      US6283761B1; (xxxv) US5465206B1; (xxxvi) US5920847A; (xxxvii) US5715314A; (xxxviii)

      US5783808A; (xxxix) US5892900A; (xl) WO1998044442A1; (xli) US6128602A; (xlii)

      US6115690A; (xliii) US6606602B1; (xliv) US7236950B2; (xlv) US6535726B1; (xlvi)

      TW550477B; (xlvii) AU5323101A; (xlviii) US6856970B1; and (xlix) US6754640B2.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             22
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 23 of 42




51.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiner allowed all of the claims of the ’230 Patent to issue. In so doing, it is presumed

      that Examiner Rudy used his knowledge of the art when examining the claims. K/S Himpp v.

      Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that

      Examiner Rudy has experience in the field of the invention, and that the Examiner properly acted

      in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir.

      2002). In view of the foregoing, the claims of the ’230 Patent are novel and non-obvious, including

      over all non-cited art which is merely cumulative with the referenced and cited prior art. Likewise,

      the claims of the ’230 Patent are novel and non-obvious, including over all non-cited

      contemporaneous state of the art systems and methods, all of which would have been known to a

      person of ordinary skill in the art, and which were therefore presumptively also known and

      considered by Examiner Rudy.

52.   The ’230 Patent is a pioneering patent, and has been cited as relevant prior art in over 275

      subsequent United States Patent Applications, including Applications Assigned to such payment

      processing technology leaders as American Express, PNC Financial Group, First Data, Experian,

      American Express, Capital One, Visa, Fiserv, Palantir, LexisNexis Risk Solutions, Square, and

      MasterCard.

53.   The ’691 Patent was examined by Primary United States Patent Examiner Andrew Joseph Rudy.

      During the examination of the ’691 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 705/30, 35, 28, 34, 44, 26.1, 235/376, 235/379, 380, 383,

      385, 709/217, 223, 709/229, 204.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             23
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 24 of 42




54.   After conducting a search for prior art during the examination of the ’691 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the search: (i) US6185576B1; (ii) US7529698B2; (iii) US7599853B2; (iv) US8024238B2;

      (v) US8069256B2; (vi) US8170928B2; (vii) US8204824B2; (viii) US8428332B1; (ix)

      US8437528B1; (x) US8706577B2; and (xi) US8944234B1.

55.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiner allowed all of the claims of the ’691 Patent to issue. In so doing, it is presumed

      that Examiner Rudy used his knowledge of the art when examining the claims. K/S Himpp v.

      Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that

      Examiner Rudy has experience in the field of the invention, and that the Examiner properly acted

      in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir.

      2002). In view of the foregoing, the claims of the ’691 Patent are novel and non-obvious, including

      over all non-cited art which is merely cumulative with the referenced and cited prior art. Likewise,

      the claims of the ’691 Patent are novel and non-obvious, including over all non-cited

      contemporaneous state of the art systems and methods, all of which would have been known to a

      person of ordinary skill in the art, and which were therefore presumptively also known and

      considered by Examiner Rudy.

56.   The ’691 Patent is a pioneering patent, and has been cited as relevant prior art in over 20

      subsequent United States Patent Applications, including Applications Assigned to such payment

      processing technology leaders as Moda Solutions, Bank of America, Western Union, MoneyGram,

      and MasterCard.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             24
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 25 of 42




57.   The claims of the Asserted Patents were all properly issued, and are valid and enforceable for the

      respective terms of their statutory life through expiration, and are enforceable for purposes of

      seeking damages for past infringement even post-expiration. See, e.g., Genetics Institute, LLC v.

      Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir. 2011) (“[A]n expired

      patent is not viewed as having ‘never existed.’ Much to the contrary, a patent does have value

      beyond its expiration date. For example, an expired patent may form the basis of an action for

      past damages subject to the six-year limitation under 35 U.S.C. § 286”) (internal citations omitted).

58.   The expiration dates of the Caselas Patents are at least the following: the ’698 Patent expires no

      earlier than November 5, 2024; the ’585 Patent expired on March 19, 2018 due to nonpayment of

      maintenance fees; the ’206 Patent expired on September 30, 2019 due to nonpayment of

      maintenance fees; the ’230 Patent expired on September 30, 2019 due to nonpayment of

      maintenance fees; and the ’691 Patent expires no earlier than August 29, 2022.

                            THE ACCUSED INSTRUMENTALITIES

59.   Upon information and belief, Defendant makes, sells, advertises, offers for sale, uses, or otherwise

      provides electronic payment processing services and/or merchant account services to and for the

      benefit of merchants and consumers in the United States. On information and belief, the electronic

      payment processing services and/or merchant account services provided by Volusion comprise a

      nationwide network of servers, hardware, software (including software-as-a-service, or SaaS), and

      a collection of related and/or linked web pages and electronic communications interfaces and

      channels for performing electronic payment processing and authorization. On information and

      belief, the Volusion system comprises an apparatus with multiple interconnected infrastructures

      that infringe the Asserted Patents. On information and belief, the Volusion system comprises

      receivers, processing devices, and transmitters which collectively operate to interact with




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              25
             Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 26 of 42




     merchants, payment gateways, and card networks to process and authorize (or decline) electronic

     payment transactions throughout the United States. On information and belief, the electronic

     payment processing services and/or merchant account services offered by Volusion are marketed

     generally as Volusion Payments, including Fraud Score. Collectively, all of the foregoing

     comprises the “Accused Instrumentalities.”




     See https://www.volusion.com/credit-card-processing.




     See https://www.volusion.com/credit-card-processing.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       26
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 27 of 42




60.   On information and belief, the Accused Instrumentalities perform a number of critical functions

      in the overall electronic payment paradigm, including but not limited to: interfacing with payment

      gateways to receive information regarding transactions, interfacing with card networks and

      merchants to facilitate processing and transaction authorization, interfacing with acquiring banks

      and issuing banks, applying transaction security measures, and safeguarding against fraud. See,

      e.g., https://chargebacks911.com/knowledge-base/guidelines-for-internet-processing/; see also:

      https://en.wikipedia.org/wiki/Payment_processor; and https://blog.2checkout.com/how-does-the-

      payment-processing-industry-work/.

61.   On information and belief, Volusion conforms to the 2008 Guidance on Payment Processor

      Relationships, which was issued by the Federal Deposit Insurance Corporation (FDIC), and which

      pertains, in part, to Risk Control measures. On information and belief, adherence to such Guidance

      on the part of Volusion is embodied in the Accused Instrumentalities.

62.   On information and belief, Volusion conforms to the Payment Card Industry Data Security

      Standards (or PCI DSS), which were promulgated beginning in 2006. On information and belief,

      adherence to such Standard on the part of Volusion is embodied in the Accused Instrumentalities.

63.   On information and belief, Volusion subscribes to, and utilizes as part of the Accused

      Instrumentalities and its provision of electronic payment processing and/or merchant services to

      customers, one or both of Ethoca Alerts (offered by Ethoca, Inc.) and/or Verifi Alerts (a Visa

      product).    See, e.g., https://usa.visa.com/dam/VCOM/global/support-legal/documents/card-

      acceptance-guidelines-visa-merchants.pdf;                         see                        also:

      https://www.chargebackgurus.com/blog/what-you-need-to-know-about-ethoca-chargeback-

      alerts; and https://www.ethoca.com/ethoca-alerts-for-merchants.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           27
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 28 of 42




64.   On information and belief, the Accused Instrumentalities generate, maintain, store, and/or utilize,

      certain data concerning financial accounts, financial account holders, and/or account holder

      transactional information. On information and belief, among such data is data relating to historical

      chargeback events and/or historical transactions associated with either the individual account

      holder and/or the account. On information and belief, such data comprises all or part of “Account

      Profile Data” for a given account and/or account holder, and is generated, maintained, stored,

      and/or utilized by the Accused Instrumentalities to develop, inter alia, Risk Indicators and the like.

      Further, or in the alternative, the Accused Instrumentalities are provided Account Profile Data

      (including but not limited to data relating to historical chargeback events and/or historical

      transactions associated with either the individual account holder and/or the account) during

      processing from one or more of a Card Network, an Issuing Bank, and/or an Acquiring Bank See,

      e.g., U.S. Patent No. 10,504,122 to MasterCard International; see also U.S. Patent No. 8,857,710

      to Intuit, Inc.; see also U.S. Patent No. 8,600,855 to Visa International. On information and belief,

      the foregoing data is integral to the algorithms utilized by the Accused Instrumentalities to carry

      out electronic payment processing and authorizations.




      See https://helpcenter.volusion.com/en/articles/424658-how-to-avoid-fraud-and-chargebacks.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               28
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 29 of 42




      See https://helpcenter.volusion.com/en/articles/424312-fraud-score-101.




      See https://www.volusion.com/v1/credit-card-processing?v=1.

                                            COUNT I
                             Infringement of U.S. Patent No. 7,529,698

65.   Plaintiff incorporates the above paragraphs by reference.

66.   Defendant has been on actual notice of the ’698 Patent at least as early as the date it received

      service of this Original Complaint.

67.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         29
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 30 of 42




68.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

      at least Claim 20 of the ’698 Patent by making, using, importing, selling, and/or, offering for sale

      the Accused Instrumentalities.

69.   The Accused Instrumentalities comprise an apparatus for providing electronic payment processing

      services and/or merchant account services to and for the benefit of merchants and consumers in

      the United States. On information and belief, the infringing apparatus comprises a nationwide

      network of servers, hardware, software, and a collection of related and/or linked web pages and

      electronic communications interfaces and channels for performing electronic payment processing

      and authorization. On information and belief, the Accused Instrumentalities comprise a receiver

      for receiving information regarding a transaction involving an account, wherein the information

      regarding the transaction is received by the receiver prior to a processing, a completion, a

      consummation, or a cancellation, of the transaction.            More specifically, the Accused

      Instrumentalities are configured such that information regarding specific individual transactions

      (such as, for example, Point-of-Sale Credit/Debit Transactions or Online Electronic Transactions)

      is delivered (via, for example, the Internet, via a dial-up connection from a merchant, or via a

      Payment Gateway such as are provided by FIS, Ingenico, Square, or PayPal) to the apparatus of

      the Accused Instrumentalities. On information and belief, such information comprises merchant

      information, transaction details (such as amount), and payment account information (such as

      account number, CVV/CVC/CID/BIN, and/or account holder identity). Such information is

      received at the Accused Instrumentality prior to processing, completing, consummating, and/or

      cancelling, the subject transaction.

70.   The Accused Instrumentalities comprise an apparatus for providing electronic payment processing

      services and/or merchant account services to and for the benefit of merchants and consumers in




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             30
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 31 of 42




      the United States. On information and belief, the infringing apparatus comprises a processing

      device embodied in the hardware and software of the Accused Instrumentalities, which processes

      the information as received using information regarding the associated account. On information

      and belief, the information regarding the account includes, among other things, historical account

      details and historical chargeback data associated with the account and/or account holder.

71.   The Accused Instrumentalities comprise an apparatus for providing electronic payment processing

      services and/or merchant account services to and for the benefit of merchants and consumers in

      the United States. On information and belief, the infringing apparatus comprises servers and

      associated hardware and software, including software offered as a service (SaaS), which is

      configured to execute certain fraud prevention measures employed by Volusion and embodied in

      the Accused Instrumentalities. More particularly, the Accused Instrumentalities are configured to

      determine whether or not the subject transaction is authorized and, in turn, to transmit a message

      concerning such authorization to the merchant, including via a Payment Gateway. On information

      and belief, such message is at least partially dependent upon the satisfaction or non-satisfaction of

      prior chargeback event thresholds, and therefore embodies and contains such information.

72.   The foregoing infringement on the part of Defendant has caused past and ongoing injury to

      Plaintiff. The amount of damages adequate to compensate for the infringement shall be determined

      at trial but is in no event less than a reasonable royalty from the date of first infringement to the

      expiration of the ’698 Patent.

73.   To the extent Defendant continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’698 Patent, such infringement is necessarily willful and

      deliberate.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              31
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 32 of 42




74.   To the extent Defendant continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’698 Patent, such infringement is necessarily willful and

      deliberate.

75.   On information and belief, Defendant has a policy or practice of not reviewing the patents of

      others. Further on information and belief, Defendant instructs its employees to not review the

      patents of others for clearance or to assess infringement thereof. As such, Defendant has been

      willfully blind to the patent rights of Plaintiff.

76.   Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

                                            COUNT II
                              Infringement of U.S. Patent No. 7,661,585

77.   Plaintiff incorporates the above paragraphs by reference.

78.   Defendant has been on actual notice of the ’585 Patent at least as early as the date it received

      service of this Original Complaint.

79.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

80.   Upon information and belief, Defendant has directly infringed at least Claim 21 of the ’585 Patent

      by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

81.   The Accused Instrumentalities comprise an apparatus for providing electronic payment processing

      services and/or merchant account services to and for the benefit of merchants and consumers in

      the United States. On information and belief, the infringing apparatus comprises a nationwide

      network of servers, hardware, software, and a collection of related and/or linked web pages and

      electronic communications interfaces and channels for performing electronic payment processing

      and authorization. On information and belief, the Accused Instrumentalities comprise a receiver

      for receiving information regarding a transaction involving an account, wherein the information



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             32
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 33 of 42




      regarding the transaction is received by the receiver prior to a processing, a completion, a

      consummation, or a cancellation, of the transaction.           More specifically, the Accused

      Instrumentalities are configured such that information regarding specific individual transactions

      (such as, for example, Point-of-Sale Credit/Debit Transactions or Online Electronic Transactions)

      is delivered (via, for example, the Internet, via a dial-up connection from a merchant, or via a

      Payment Gateway such as are provided by FIS, Ingenico, Square, or PayPal) to the apparatus of

      the Accused Instrumentalities. On information and belief, such information comprises merchant

      information, transaction details (such as amount), and payment account information (such as

      account number, CVV/CVC/CID/BIN, and/or account holder identity). Such information is

      received at the Accused Instrumentality prior to processing, completing, consummating, and/or

      cancelling, the subject transaction.

82.   The Accused Instrumentalities comprise an apparatus for providing electronic payment processing

      services and/or merchant account services to and for the benefit of merchants and consumers in

      the United States. On information and belief, the infringing apparatus comprises a processing

      device embodied in the hardware and software of the Accused Instrumentalities, which processes

      the information as received using information regarding the associated account. On information

      and belief, the information regarding the account includes, among other things, historical account

      details and historical chargeback data associated with the account and/or account holder.

83.   The Accused Instrumentalities comprise an apparatus for providing electronic payment processing

      services and/or merchant account services to and for the benefit of merchants and consumers in

      the United States. On information and belief, the infringing apparatus comprises servers and

      associated hardware and software, including software offered as a service (SaaS), which is

      configured to execute certain fraud prevention measures employed by Volusion and embodied in




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           33
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 34 of 42




      the Accused Instrumentalities. More particularly, the Accused Instrumentalities are configured to

      determine whether or not the subject transaction is authorized and, in turn, to transmit a message

      concerning such authorization to the merchant, including via a Payment Gateway. On information

      and belief, such message is at least partially dependent upon the satisfaction or non-satisfaction of

      prior chargeback event thresholds, and therefore embodies and contains such information.

84.   The foregoing infringement on the part of Defendant has caused past injury to Plaintiff. The

      amount of damages adequate to compensate for the infringement shall be determined at trial but is

      in no event less than a reasonable royalty from the date of first infringement to the expiration of

      the ’585 Patent.

85.   On information and belief, Defendant has a policy or practice of not reviewing the patents of

      others. Further on information and belief, Defendant instructs its employees to not review the

      patents of others for clearance or to assess infringement thereof. As such, Defendant has been

      willfully blind to the patent rights of Plaintiff.

86.   Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

                                            COUNT III
                              Infringement of U.S. Patent No. 9,117,206

87.   Plaintiff incorporates the above paragraphs by reference.

88.   Defendant has been on actual notice of the ’206 Patent at least as early as the date it received

      service of this Original Complaint.

89.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

90.   Upon information and belief, Defendant has directly infringed at least Claim 13 of the ’206 Patent

      by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              34
              Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 35 of 42




91.   The Accused Instrumentalities comprise an apparatus for providing electronic payment processing

      services and/or merchant account services to and for the benefit of merchants and consumers in

      the United States. On information and belief, the infringing apparatus comprises a nationwide

      network of servers, hardware, software, and a collection of related and/or linked web pages and

      electronic communications interfaces and channels for performing electronic payment processing

      and authorization. On information and belief, the Accused Instrumentalities comprise a processing

      device embodied in the hardware and software of the Accused Instrumentalities, which processes

      information as received from merchants and/or Payment Gateways. On information and belief,

      the information as received comprises, inter alia, information regarding an individual involved in

      a given proposed transaction (such as, for example, historical transaction details associated with

      such individual, historical chargeback data associated with the individual, the individual’s name,

      the individual’s zip code, geolocation information associated with the individual, the individual’s

      account number, and/or a unique personal identifier associated with the individual, such as a PIN

      number).

92.   The Accused Instrumentalities further comprise servers and associated hardware and software,

      including software offered as a service (SaaS), which is configured to execute certain fraud

      prevention measures employed by Volusion and embodied in the Accused Instrumentalities. More

      particularly, the Accused Instrumentalities are configured to determine whether or not the subject

      transaction is authorized and, in turn, to transmit a message concerning such authorization to the

      merchant, including via a Payment Gateway. On information and belief, such message is at least

      partially dependent upon the satisfaction or non-satisfaction of certain event thresholds and

      criteria, including but not limited to thresholds and criteria associated with the prior transaction




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             35
               Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 36 of 42




       history of the individual involved in the pending transaction, and therefore embodies and contains

       such information.

93.    The foregoing infringement on the part of Defendant has caused past injury to Plaintiff. The

       amount of damages adequate to compensate for the infringement shall be determined at trial but is

       in no event less than a reasonable royalty from the date of first infringement to the expiration of

       the ’206 Patent.

94.    On information and belief, Defendant has a policy or practice of not reviewing the patents of

       others. Further on information and belief, Defendant instructs its employees to not review the

       patents of others for clearance or to assess infringement thereof. As such, Defendant has been

       willfully blind to the patent rights of Plaintiff.

95.    Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

                                             COUNT IV
                               Infringement of U.S. Patent No. 9,117,230

96.    Plaintiff incorporates the above paragraphs by reference.

97.    Defendant has been on actual notice of the ’230 Patent at least as early as the date it received

       service of this Original Complaint.

98.    Upon information and belief, Defendant owns and controls the operation of the Accused

       Instrumentalities and generates substantial financial revenues therefrom.

99.    Upon information and belief, Defendant has directly infringed at least Claim 31 of the ’230 Patent

       by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

100.   The Accused Instrumentalities comprise an apparatus for providing electronic payment processing

       services and/or merchant account services to and for the benefit of merchants and consumers in

       the United States. On information and belief, the infringing apparatus comprises a nationwide

       network of servers, hardware, software, and a collection of related and/or linked web pages and



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              36
               Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 37 of 42




       electronic communications interfaces and channels for performing electronic payment processing

       and authorization. On information and belief, the Accused Instrumentalities comprise a processing

       device embodied in the hardware and software of the Accused Instrumentalities, which processes

       information as received from merchants and/or Payment Gateways concerning specific individual

       transactions involving specific associated accounts.          More specifically, the Accused

       Instrumentalities are configured such that information regarding specific individual transactions

       (such as, for example, Point-of-Sale Credit/Debit Transactions or Online Electronic Transactions)

       is delivered (via, for example, the Internet, via a dial-up connection from a merchant, or via a

       Payment Gateway such as are provided by FIS, Ingenico, Square, or PayPal) to the apparatus of

       the Accused Instrumentalities. On information and belief, such information comprises merchant

       information, transaction details (such as amount), and payment account information (such as

       account number, CVV/CVC/CID/BIN, and/or account holder identity). Such information is

       received at the Accused Instrumentality prior to processing, completing, consummating, and/or

       cancelling, the subject transaction.

101.   The Accused Instrumentalities comprise an apparatus for providing electronic payment processing

       services and/or merchant account services to and for the benefit of merchants and consumers in

       the United States. On information and belief, the infringing apparatus comprises servers and

       associated hardware and software, including software offered as a service (SaaS), which is

       configured to execute certain fraud prevention measures employed by Volusion and embodied in

       the Accused Instrumentalities. More particularly, the Accused Instrumentalities are configured to

       determine whether or not the subject transaction is authorized and, in turn, to transmit a message

       concerning such authorization to the merchant, including via a Payment Gateway. On information




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            37
               Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 38 of 42




       and belief, such message is at least partially dependent upon the satisfaction or non-satisfaction of

       prior chargeback event thresholds, and therefore embodies and contains such information.

102.   The foregoing infringement on the part of Defendant has caused past injury to Plaintiff. The

       amount of damages adequate to compensate for the infringement shall be determined at trial but is

       in no event less than a reasonable royalty from the date of first infringement to the expiration of

       the ’230 Patent.

103.   On information and belief, Defendant has a policy or practice of not reviewing the patents of

       others. Further on information and belief, Defendant instructs its employees to not review the

       patents of others for clearance or to assess infringement thereof. As such, Defendant has been

       willfully blind to the patent rights of Plaintiff.

104.   Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

                                              COUNT V
                               Infringement of U.S. Patent No. 9,715,691

105.   Plaintiff incorporates the above paragraphs by reference.

106.   Defendant has been on actual notice of the ’691 Patent at least as early as the date it received

       service of this Original Complaint.

107.   Upon information and belief, Defendant owns and controls the operation of the Accused

       Instrumentalities and generates substantial financial revenues therefrom.

108.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

       at least Claim 1 of the ’691 Patent by making, using, importing, selling, and/or, offering for sale

       the Accused Instrumentalities.

109.   The Accused Instrumentalities comprise an apparatus for providing electronic payment processing

       services and/or merchant account services to and for the benefit of merchants and consumers in

       the United States. On information and belief, the infringing apparatus comprises a nationwide



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               38
               Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 39 of 42




       network of servers, hardware, software, and a collection of related and/or linked web pages and

       electronic communications interfaces and channels for performing electronic payment processing

       and authorization. On information and belief, the Accused Instrumentalities comprise a receiver

       for receiving information regarding an account involved in a transaction involving an individual,

       wherein the information regarding the account and the transaction is received by the receiver prior

       to a processing, a completion, a consummation, or a cancellation, of the transaction. More

       specifically, the Accused Instrumentalities are configured such that information regarding specific

       individual transactions (such as, for example, Point-of-Sale Credit/Debit Transactions or Online

       Electronic Transactions) is delivered (via, for example, the Internet, via a dial-up connection from

       a merchant, or via a Payment Gateway such as are provided by FIS, Ingenico, Square, or PayPal)

       to the apparatus of the Accused Instrumentalities. On information and belief, such information

       comprises merchant information, transaction details (such as amount), and payment account

       information (such as account number, CVV/CVC/CID/BIN, and/or account holder identity). Such

       information is received at the Accused Instrumentality prior to processing, completing,

       consummating, and/or cancelling, the subject transaction.

110.   The Accused Instrumentalities comprise an apparatus for providing electronic payment processing

       services and/or merchant account services to and for the benefit of merchants and consumers in

       the United States. On information and belief, the infringing apparatus comprises a processing

       device embodied in the hardware and software of the Accused Instrumentalities, which processes

       the information as received using information regarding the associated account involved in the

       transaction involving an individual account holder. On information and belief, the information

       regarding the account includes, among other things, historical account details and historical

       chargeback data associated with the account and/or account holder.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              39
               Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 40 of 42




111.   The Accused Instrumentalities comprise an apparatus for providing electronic payment processing

       services and/or merchant account services to and for the benefit of merchants and consumers in

       the United States. On information and belief, the infringing apparatus comprises servers and

       associated hardware and software, including software offered as a service (SaaS), which is

       configured to execute certain fraud prevention measures employed by Volusion and embodied in

       the Accused Instrumentalities. More particularly, the Accused Instrumentalities are configured to

       determine whether or not the subject transaction is authorized and, in turn, to transmit a message

       concerning such authorization to the merchant, including via a Payment Gateway. On information

       and belief, such message is at least partially dependent upon the satisfaction or non-satisfaction of

       prior chargeback event thresholds, and therefore embodies and contains such information.

112.   The foregoing infringement on the part of Defendant has caused past and ongoing injury to

       Plaintiff. The amount of damages adequate to compensate for the infringement shall be determined

       at trial but is in no event less than a reasonable royalty from the date of first infringement to the

       expiration of the ’691 Patent.

113.   To the extent Defendant continues, and has continued, its infringing activities noted above in an

       infringing manner post-notice of the ’691 Patent, such infringement is necessarily willful and

       deliberate.

114.   To the extent Defendant continues, and has continued, its infringing activities noted above in an

       infringing manner post-notice of the ’691 Patent, such infringement is necessarily willful and

       deliberate.

115.   On information and belief, Defendant has a policy or practice of not reviewing the patents of

       others. Further on information and belief, Defendant instructs its employees to not review the




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               40
               Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 41 of 42




       patents of others for clearance or to assess infringement thereof. As such, Defendant has been

       willfully blind to the patent rights of Plaintiff.

116.   Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

                                         PRAYER FOR RELIEF

       WHEREFORE, Caselas, LLC respectfully requests the Court enter judgment against Defendant

as follows:

       1.      Declaring that Defendant has infringed each of the Asserted Patents;

       2.      Awarding Caselas, LLC its damages suffered because of Defendant’s infringement of the

               Asserted Patents;

       3.      Awarding Caselas, LLC its costs, reasonable attorneys’ fees, expenses, and interest;

       4.      Granting a permanent injunction pursuant to 35 U.S.C. § 283, enjoining Defendants from

               further acts of infringement with respect to the Asserted Patents;

       5.      Awarding Caselas, LLC ongoing post-trial royalties for infringement of the non-expired

               Asserted Patents; and

       6.      Granting Caselas, LLC such further relief as the Court finds appropriate.

                                              JURY DEMAND

       Caselas, LLC demands trial by jury, under Fed. R. Civ. P. 38.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             41
             Case 6:21-cv-00007 Document 1 Filed 01/06/21 Page 42 of 42




Dated: January 6, 2021                   Respectfully Submitted

                                         /s/ M. Scott Fuller
                                         M. Scott Fuller
                                         Texas Bar No. 24036607
                                         sfuller@ghiplaw.com
                                         Randall Garteiser
                                         Texas Bar No. 24038912
                                         rgarteiser@ghiplaw.com
                                         Thomas Fasone III
                                         Texas Bar No. 00785382
                                         tfasone@ghiplaw.com
                                         René Vazquez
                                         Pro Hac Vice Anticipated

                                         GARTEISER HONEA, PLLC
                                         119 W. Ferguson Street
                                         Tyler, Texas 75702
                                         Telephone: (903) 705-7420
                                         Facsimile: (888) 908-4400

                                         ATTORNEYS FOR PLAINTIFF
                                         CASELAS, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                42
